NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted April 22, 2019 *
                                   Decided April 23, 2019

                                             Before

                            DIANE P. WOOD, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            DIANE S. SYKES, Circuit Judge


No. 18-3676

BRETT COLE,                                         Appeal from the United States District
     Petitioner-Appellant,                          Court for the Central District of Illinois.

       v.                                           No. 18-3175

LARRY BECK,**                                       Sue E. Myerscough,
    Respondent-Appellee.                            Judge.

                                          ORDER

        Brett Cole, a detainee in Sangamon County Jail in Illinois, awaits trial on charges
of retail theft, aggravated battery, and resisting a police officer. He filed a petition for a
writ of habeas corpus in federal court, see 28 U.S.C. § 2241, arguing that the State of



       * The defendant was not served with process in the district court and is not participating
in this appeal. We have agreed to decide this case without oral argument because the
appellant’s brief and the record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
        As explained in the order, we have substituted the Superintendent of the Sangamon
       **

County Jail as the proper respondent.
No. 18-3676                                                                          Page 2

Illinois is violating his rights to due process, equal protection, and a speedy trial. The
district judge dismissed Cole’s petition after finding his claims did not present any
“exceptional circumstances” that would allow a federal court to interfere in his state
court proceedings. See Younger v. Harris, 401 U.S. 37, 43 (1971); Stroman Realty, Inc. v.
Martinez, 505 F.3d 658, 662 (7th Cir. 2007). The judge deemed meritless the only claim
that raised the possibility of an exceptional circumstance—that the State denied Cole a
speedy trial in violation of the Sixth Amendment. We affirm.

        After an alleged altercation with a police officer, Cole was arrested and placed in
Sangamon County Jail in December 2017. Beginning in January 2018, he made multiple
oral motions for a speedy trial during his court hearings. 1 But he also filed numerous
other motions, including for “due process,” a change of venue, and a substitution of
counsel. Between the original trial date of January 29, 2018, and the final pretrial
conference on June 13, 2018, the trial court continued the trial date six times—four at
Cole’s request. Then, on the date of trial, June 18, the judge granted Cole’s request for a
mental fitness examination, and, in August, Cole was found unfit to stand trial and was
placed on a 30-day treatment plan. He was found “restored” the next month but then
refused to attend two court hearings. In November 2018, the trial judge ordered another
fitness assessment; last month, he again was deemed competent to stand trial.

        In the meantime, Cole filed this § 2241 habeas petition. He alleged that his Sixth
Amendment right to a speedy trial was being violated and that his oral motions in state
court satisfied the requirement that he exhaust his administrative remedies. See Braden
v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 489 (1973). He also alleged that the
charges against him were groundless and that the State was violating his constitutional
rights to due process (because of evidence tampering) and equal protection (because a
police officer had battered him). He requested “immediate release” from jail. He later
filed an “amendment” that repeated his allegations and added, without elaboration,
that the State was violating the Eight Amendment as well as the Privileges and
Immunities Clause and the Thirteenth Amendment’s ban on involuntary servitude. The
district court dismissed his petition, concluding that it must abstain under Younger, and
denied leave to amend. Cole appeals.




       1
         Like the district court, we take judicial notice of the public case information for
Cole’s criminal case in Sangamon County, 2017-CF-00136. See Ennenga v. Starns, 677
F.3d 766, 774 (7th Cir. 2012).
No. 18-3676                                                                          Page 3

        We review the dismissal of Cole’s § 2241 petition de novo. Pope v. Perdue,
889 F.3d 410, 413 (7th Cir. 2018). First, we must confront Cole’s failure to name an
appropriate respondent. A § 2241 habeas petition must be “directed to the person
having custody of the person detained,” 28 U.S.C. § 2243, namely, the person with
“day-to-day control” over him: the warden, see Robledo-Gonzales v. Ashcroft, 342 F.3d
667, 673 (7th Cir. 2003). “Sangamon County” is not a “person”; nor is it the custodian
under the statute. Because this petition was appropriately filed in the Central District of
Illinois (eventually—it was originally filed elsewhere), the judicial district in which Cole
is incarcerated, we will substitute the Superintendent of the Sangamon County Jail as
the respondent.

        Although Cole’s initial and amended petitions set forth several claims, the only
plausible argument that Cole makes is that the district court should have granted his
habeas petition as to his speedy trial claim under the Sixth Amendment. But federal
courts must abstain from interfering with state court criminal proceedings involving
important state interests as long as the state court provides an opportunity to raise the
federal claims and no “exceptional circumstances” exist. See Stroman, 505 F.3d at 662;
Younger, 401 U.S. at 53–54. A well-founded claim that a petitioner’s right to a speedy
trial has been violated can be an exceptional circumstance because immediate federal
intervention is necessary to prevent the challenge from becoming moot. See Sweeney v.
Bartow, 612 F.3d 571, 573 (7th Cir. 2010).

       But here, the district judge did not err when concluding that Cole’s Sixth
Amendment claim lacked merit. The factors relevant to whether a delay violates a
defendant’s constitutional rights include: the length of the delay, the reason for the
delay, the defendant’s assertion of his right, and prejudice to the defendant. Barker v.
Wingo, 407 U.S. 514, 530–33 (1972); O’Quinn v. Spiller, 806 F.3d 974, 977 (7th Cir. 2015).
Here, the length of the delay, which exceeds a year, is presumptively prejudicial.
See United States v. Oriedo, 498 F.3d 593, 597 (7th Cir. 2007). This means that the delay
“stretche[d] beyond the bare minimum needed to trigger judicial examination,”
Doggett v. United States, 505 U.S. 647, 652 (1992), so we inquire further.

        “The flag all litigants seek to capture is the second factor, the reason for delay.”
United States v. Loud Hawk, 474 U.S. 302, 315 (1986); see United States v. Hills, 618 F.3d
619, 630 (7th Cir. 2010) (“[T]he reason for the delay is generally the focal inquiry.”). That
factor weighs decidedly against Cole. He requested most of the continuances of the trial
date, twice refused to attend court, and asked to delay proceedings to have his fitness
assessed. See Hart v. Mannina, 798 F.3d 578, 596 (7th Cir. 2015). Therefore, the bulk of the
No. 18-3676                                                                          Page 4

responsibility for the pretrial delay rests with him, not the State. Indeed, the State timely
filed its pretrial materials and was ready to begin on June 18, 2018.

        The rest of the factors do not support Cole’s position, either. Although Cole
nominally asserted his right to a speedy trial, his requests must be viewed in light of his
litigation conduct, including his substantial (often repetitive) motion practice and
failures to appear. See Loud Hawk, 474 U.S. at 314-15; Oriedo, 498 F.3d at 600. Further,
Cole cannot point to any prejudice that outweighs the concerns underlying the delay.
See Hills, 618 F.3d at 630 (“A defendant who cannot demonstrate prejudice with
specificity will not show a Sixth Amendment violation, no matter how long the delay.”).
Fitness evaluations are for the benefit of the accused; under the Constitution, the State
could not try Cole until the judge found him competent. See Indiana v. Edwards, 554 U.S.
164, 170 (2008). Considering all the relevant factors, then, speedy trial concerns do not
justify interference with Cole’s prosecution.

       Finally, Cole’s petition could be read to include claims about his conditions of
confinement or other constitutional torts. But the district court properly declined to
address any such claims. Constitutional claims that do not have even an indirect effect
on the duration of confinement cannot be raised through the federal habeas corpus
statute. Robinson v. Sherrod, 631 F.3d 839, 840 (7th Cir. 2011).

       We have considered Cole’s other contentions on appeal, and none has merit.

                                                                               AFFIRMED